          Case 1:21-mj-00038-RMM Document 14 Filed 07/27/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
        v.                                    :       Criminal No. 21-mj-38
                                              :
ALBERT CIARPELLI,                             :
                                              :
                          Defendant.          :

                         JOINT MOTION TO CONTINUE AND
                  TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

        The defendant, by and through is attorney, William Sullivan, and The United States of

America, by and through its attorney the Acting United States Attorney for the District of

Columbia, hereby move this Court to vacate the status conference presently scheduled for August

2, 2021, to continue the matter for approximately 60 days, and further to exclude the time within

which an indictment must be filed under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., on the

basis that the ends of justice served by taking such actions outweigh the best interest of the public

and the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. § 3161(h)(7)(A),

(B)(i), (ii), and (iv).   The parties submit that the conditions that existed when the government

filed an unopposed motion to continue the then-scheduled August 2, 2021 status conference,

regarding the amount of discovery that must be collated, provided to, and reviewed by the defense,

still exist and have grown as the government has collected more evidence in this case.          The

government is working diligently to provide this material to the defendant, but discovery is not yet

complete, and the defendant still requires time to go through the material that will be provided by

the government.

        The parties submit that under these circumstances, the ends of justice to be served by a

second 60-day continuance outweigh the interests of the public and the defendant in a speedy trial,
         Case 1:21-mj-00038-RMM Document 14 Filed 07/27/21 Page 2 of 2




and the Court should consequently exclude time under the Speedy Trial Act.

        Undersigned counsel has provided a copy of this motion to Assistant United States

Attorney Erik M. Kenerson, Esq., and Mr. Kenerson informed the undersigned that this may be

filed as a joint motion.   The parties respectfully request a date in the first week of October, 2021,

which is slightly beyond 60 days out.

        WHEREFORE, the parties respectfully requests that this Court grant the motion for an

approximately 60-day continuance of the above-captioned proceeding, and that the Court exclude

the time within which the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161 et

seq., on the basis that the ends of justice served by taking such actions outweigh the best interest

of the public and the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. §

3161(h)(7)(A), (B)(i), (ii), and (iv).

                                               Respectfully submitted,



                                         By:     /s/ William C. Sullivan
                                               William C. Sullivan
                                               Attorney for Defendant
                                               Bar Roll No. 502175
                                               109 South Warren Street, Suite 400
                                               Syracuse, New York 13202
                                               sullivanlaw@mac.com
                                               (315) 476-8144




                                                  2
